ORDER
On consideration of the petition of appellant in no. 84-1266 for rehearing en banc and his motion to stay issuance of the mandate, and the response of the appellee to the petition for rehearing en banc, it is
ORDERED by the division which decided no. 84-1266 that the motion to stay mandate is granted and the Clerk is directed to stay issuance of the mandate pending further order of this court. It is
FURTHER ORDERED that the petition of appellant in no. 84-1266 for rehearing en banc is granted and the opinion and judgment of November 15,1985, 500 A.2d 1376, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule argument in these cases before the court sitting en banc on Wednesday, March 19, 1986, at 9:30 a.m. Counsel in no. 84-1266 are hereby directed to provide ten copies of the briefs heretofore filed in no. 84-1266 to the Clerk on or before February 7, 1986. It is
FURTHER ORDERED that at the scheduled consolidated argument each appellant may argue for 22xk minutes, the appellee may argue for 45 minutes, and the amicus curiae in no. 82-964 may argue for 15 minutes.